                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


SCOTT DOLEMBA,
on behalf of plaintiff and the class defined below,

                                Plaintiff,
                                                               Civil Action No. 18-C-3370
                    v.
                                                               ELECTRONICALLY FILED
NATIONAL GAS AND ELECTRIC, LLC,
and JOHN DOES 1-10,

                                Defendants.

                  DEFENDANT’S MOTION FOR PARTIAL DISMISSAL

       Pursuant to Federal Rules of Civil Procedure 12(b)(6) and 8(a), Defendant National Gas &

Electric, LLC (“NGE”) moves for partial dismissal of Plaintiff’s Amended Complaint (Dkt. 29)

for failing to state a claim under the Illinois Automatic Telephone Dialer Act, as set forth more

fully in NGE’s accompanying Memorandum of Law.
Dated: November 2, 2018   Respectfully submitted,

                          MORGAN, LEWIS & BOCKIUS LLP

                          /s/ Tinos Diamantatos
                          Tinos Diamantatos
                          tinos.diamantatos@morganlewis.com
                          William J. Kraus
                          william.kraus@morganlewis.com
                          77 West Wacker, Suite 500
                          Chicago, IL 60601
                          (312) 324-1000 (Telephone)
                          (312) 324-1001 (Facsimile)

                          Michelle D. Pector
                          michelle.pector@morganlewis.com
                          Admitted Pro Hac Vice
                          Jared Wilkerson
                          jared.wilkerson@morganlewis.com
                          Admitted Pro Hac Vice
                          1000 Louisiana, Suite 4000
                          Houston, TX 77002
                          (713) 890-5000 (Telephone)
                          (713) 890-5001 (Facsimile)

                          Attorneys for Defendant National Gas &
                          Electric, LLC
                                 CERTIFICATE OF SERVICE

           I hereby certify that on November 2, 2018, I electronically filed the foregoing paper

with the Clerk of the Court using the ECF System which will send notification of such filing to all

counsel and parties of record.


                                                     /s/ Tinos Diamantatos
                                                     Tinos Diamantatos
